DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 09/09/2021 is acknowledged.

Specification
The abstract of the disclosure is objected to because “Described herein are systems, implements, and methods for…” is an implied phrase.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 

Claim Objections
Claims 1-6 are objected to because of the following informalities:  there are numerous instances throughout the claim set where two words lack a space between them. One example is in claim 1, line 3, “plantingseed” should  be changed to –planting seed—.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non-planar ground contacting lower surface” (i.e. the location and nature of the non-planar features) of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keeton 5,673,638.

Independent Claim 1: Keeton discloses a seed firmer (44) comprising: 
a base support (48’’) to be positioned in operation in proximity to a trench for planting seed in the trench; and 
a lower member (48, 48’) integrated with the base support or coupled to the base support, the lower member includes a non-planar ground contacting lower surface (the round, curved surface of 44, see Figs. 5, 6) disposed on a side of the lower member adjacent to a first wall of the trench (Fig. 5) to adjust an orientation of the seed to a desired seed orientation within the trench and to position the seed within the trench at a desired depth, as per claim 1.  


Dependent Claims 2-3: Keeton further discloses wherein the non-planar ground contacting lower surface (the round, curved surface of 44) to adjust an orientation of the seed (38), wherein the seed is a seed with a tip, to a desired seed orientation in which the tip of the seed is positioned in a downward direction into soil of the trench and an embryo of the seed is positioned in a first direction that is transverse with respect to a second direction of a row orientation for a row of plants (Please Note: An apparatus claim is only limited by positively recited elements of the claimed invention itself. Therefore, the inclusion of the material or article worked upon, in this case the seed, by the claimed structure does not impart patentability to the claims.), as per claim 2;  
wherein the non-planar ground contacting lower surface (the round, curved surface of 44, Figs. 5, 6) comprises at least one ridge, groove, or geometrical shape (circular or semi-circular shape or arc) for adjusting the orientation of the seed (38) during planting, as per claim 3.

Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaffert 5,918,557.

Independent Claim 1: Schaffert discloses a seed firmer (Figs. 9, 13, 13A, 13B) comprising: 
a base support (105) to be positioned in operation in proximity to a trench for planting seed in the trench; and 
a lower member (98, 108, 100) integrated with the base support or coupled to the base support, the lower member includes a non-planar ground contacting lower surface (seen in Figs. 9, 13B) disposed on a side of the lower member adjacent to a first wall of the trench (Fig. 11) to 

Dependent Claims 4-6: Schaffert further discloses wherein the non-planar ground contacting lower surface (the lower surface seen best in Figs. 9, 13B) comprises a first frontal region (98) that has a first non-planar feature (curved as seen in Fig. 13B, just above 116) to position the seed near the first wall of the trench, as per claim 4;
wherein the non-planar ground contacting lower surface (the lower surface best seen in Figs. 9, 13B) comprises a second intermediate region (110) that has a second different non-planar feature (at 116, scooped as seen in Figs. 9, 13A, 13B) to position the seed near the first wall of the trench, as per claim 5;
wherein the non-planar ground contacting lower surface (the lower surface best seen in Figs. 9, 13B) comprises a third rear region (100) that has a planar feature (a curve, seen in Figs. 9, 13B) between the first wall and a second opposing wall of the trench to position the seed at the desired depth within the trench (Fig. 11), as per claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892. See specifically Keeton ‘318, cited by applicant, which discloses non-planar, seed-positioning seed firmer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 11, 2021